Citation Nr: 1038155	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  08-05 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for coronary artery disease, to 
include as secondary to service-connected posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel











INTRODUCTION

The Veteran served on active duty from October 1968 to October 
1970.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from   a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York which, in pertinent part, denied service connection for 
coronary artery disease. 

The Board previously remanded this matter in October 2009 to the 
RO (via the Appeals Management Center (AMC) in Washington, D.C.), 
to obtain a VA examination and opinion regarding the etiology of 
the claimed cardiovascular disorder. An examination was procured 
in January 2010, and by a May 2010 Supplemental Statement of the 
Case (SSOC) the RO/AMC continued the denial of the Veteran's 
claim.  

The appeal is again REMANDED to the RO via the AMC. VA will 
notify                 the Veteran if further action is required 
on his part.


REMAND

The Board finds that the January 2010 VA medical opinion of 
record does not sufficiently resolve the question of whether the 
Veteran's claimed coronary artery disease is secondarily related 
to his PTSD, and therefore a new examination is warranted. 

Pursuant to applicable law, service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.                38 C.F.R. § 
3.310(a) (2010). In addition, a claimant is entitled to service 
connection on a secondary basis when it is shown that a service-
connected disability has chronically aggravated a nonservice-
connected disability. 38 C.F.R. § 3.310(b) (2010). See also 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Allen v. Brown,  
7 Vet. App. 439 (1995). Under the current version of 38 C.F.R. § 
3.310(b),               the regulation provides that any increase 
in severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the disease, 
will be service connected. See Notice, 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006), later codified at 38 C.F.R.              § 
3.310(b). 

Keeping in mind then that service connection may be established 
where a          service-connected disability has chronically 
aggravated a claimed condition, and not necessarily originally 
caused it, the Board turns to the medical evidence addressing 
secondary service connection in this case.

The Board's October 2009 remand had directed that the Veteran 
undergo VA examination as to whether the claimed coronary artery 
disease was etiologically related to PTSD.

Following a physical examination, the January 2010 VA examiner 
concluded that coronary artery disease was less likely as not 
caused by or a result of PTSD.          The rationale provided 
was that the Veteran had several major risk factors for heart 
disease including a history of tobacco smoking, high blood 
cholesterol, high blood pressure, physical inactivity, and 
obesity. The examiner stated that the Veteran's PTSD might also 
be a contributing factor and that the cause of coronary artery 
disease was most likely a combination from all of his risk 
factors. According to the examiner, the PTSD might worsen the 
coronary artery disease, but the Veteran's coronary artery 
disease had been stable without signs of progression since 2005.

Unfortunately, the foregoing opinion does not conclusively 
resolve the question of secondary service connection. The VA 
examiner agreed that the Veteran's PTSD may have had a role in 
either causing, or worsening his coronary artery disease.    Yet 
the examiner never offered a definitive statement one way or the 
other as to the nature and extent of the role of PTSD -- 
particularly insofar as whether PTSD symptoms tend to aggravate 
cardiovascular disease, including through worsening underlying 
hypertension. 

The Board concludes that another VA medical opinion is necessary 
that more clearly addresses the issue at hand, and preferably 
from a specialist in cardiology as initially requested pursuant 
to the earlier remand. Therefore, this case is being remanded to 
arrange for another VA examination. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA examination with a cardiologist to 
determine whether his claimed coronary artery 
disease is etiologically related to (either 
due to or aggravated by) service-connected 
PTSD. The claims folder must be provided to 
and reviewed by the examiner in conjunction 
with the examination.                All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. It is requested that the VA 
examiner provide an opinion as to each of 
these questions: 

(a.)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
coronary artery disease was caused 
by his service-connected PTSD?

(b.)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
coronary artery disease was 
aggravated beyond its normal 
progression by his service-
connected PTSD?  The examiner is 
informed that aggravation is 
defined for legal purposes as a 
chronic worsening of the 
underlying condition versus a 
temporary flare-up of symptoms, 
beyond its natural progression.  
      
A report should be prepared and associated 
with the Veteran's VA claims folder.  

As noted above, the examiner should consider 
both initial causation of coronary artery 
disease by PTSD, and the possibility that the 
Veteran's heart disease has been chronically 
aggravated by the same.

In providing the requested determination, the 
VA examiner should consider the Veteran's own 
reported medical history that stress, panic 
attacks, and depression from his PTSD tended 
to raise his blood pressure and thereby 
contribute to underlying hypertension.               
The examiner should further indicate review 
of the opinion expressed pursuant to the 
January 2010 VA examination.   

All measures should be undertaken to provide 
a conclusive opinion on the role of PTSD in 
the development and/or aggravation of 
cardiovascular disease.
The examiner is requested to provide the 
basis and complete rationale for all opinions 
reached.  If the examiner is unable to supply 
the requested opinions, he or she should 
provide an explanation for why such opinion 
could not be rendered. 

2.	The RO/AMC should then review the claims 
file. If any of the directives specified in 
this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall v. 
West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO/AMC should readjudicate 
the claim of entitlement to service 
connection for coronary artery disease, to 
include as secondary to PTSD, based upon all 
additional evidence received. If the benefit 
sought on appeal is not granted, the Veteran 
should be furnished with a Supplemental 
Statement of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 


[Continued on following page.]


This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


